

117 S858 IS: Preventing Visa Overstays Act
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 858IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish criminal penalties for aliens who fail to depart before the expiration of their visas. 1.Short titleThis Act may be cited as the Preventing Visa Overstays Act.2.Criminal penalties for aliens who fail to depart from the United States before the expiration of their visas(a)In generalSection 274D of the Immigration and Nationality Act (8 U.S.C. 1324d) is amended to read as follows:274D.Penalties for failure to depart(a)Prohibited conductIt is unlawful for any alien who is subject to a final order of removal—(1)to willfully fail or refuse—(A)to depart from the United States pursuant to such order;(B)to make a timely application in good faith for travel or other documents necessary for departure; or(C)to present for removal at the time and place required by the Secretary of Homeland Security; or(2)to conspire to or take any action designed to prevent or hamper the alien’s departure pursuant to such order.(b)Civil penaltiesAny alien who violates subsection (a) shall pay a civil penalty of not more than $500 to the Secretary of Homeland Security for each day the alien remains in violation of such subsection.(c)Criminal penaltiesAny alien who is required to depart from the United States as a result of the expiration of the alien’s visa and fails to depart the United States within the prescribed period shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both.(d)Rule of constructionNothing in this section may be construed to diminish or qualify any penalties to which an alien may be subject for activities proscribed under section 243(a) or under any other section of this Act..(b)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 note) is amended by striking the item relating to section 274D and inserting the following:Sec. 274D. Penalties for failure to depart..